UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 95-7533



MIKE BAILEY,

                                                Plaintiff - Appellant,

          versus

JASPER CLAY, JR., Vice Chairman; JOHN DOE,
National Appeals Board, United States Parole
Commission; CAROL PAVILACK GETTY, Commission-
er; G. MILLS, Examiner; R. WAGNER, Examiner;
C. YOUNG, Examiner, North Central Region,
United States Parole Commission; J. HAGEN,
Probation Officer, District of South Dakota;
UNITED STATES OF AMERICA,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
1674-L)

Submitted:     March 19, 1996                 Decided:   March 29, 1996


Before MURNAGHAN and NIEMEYER, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Mike Bailey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order dismissing

this civil action without requiring service of process pursuant to

28 U.S.C. § 1915(d) (1985). We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm substantially on the reasoning of the district court.
Bailey v. Clay, No. CA-95-1674-L (D. Md. Aug. 31, 1995). We note
that because Appellant has alleged mere negligence on the part of

the Defendants, he has not stated a claim under the Privacy Act. 5

U.S.C.A. § 552a(g) (West 1977 & Supp. 1995); see Edison v. Depart-
ment of the Army, 672 F.2d 840, 842-46 (11th Cir. 1982). We deny

Appellant's motions for the appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                3